                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                               AUGUSTA DIVISION


UNITED STATES OF AMERICA

             V.                            INDICTMENT NO. l:18-cr-00076


JARMHAL M. GIBSON



                                    ORDER


      Based on the Government's motion, leave of court is granted for the dismissal

with prejudice, from Indictment No. CR 118-076 as to Defendant Jarmhal M. Gibson.

      So ORDERED,this ^<^^dav of C                              2019.



                                                                 JUDGE
                                     UNITED        TES DISTRICT COURT
                                          TTHE     DISTRICT OF GEORGIA
